t c memo united_states tax_court robert g ruckman and julie ruckman petitioners v commissioner of internal revenue respondent docket no filed date c page hamrick iii for petitioners william henck for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioners' federal income taxes and an accuracy-related_penalty as follows year deficiency dollar_figure big_number big_number accuracy-related_penalty sec_6662 -- -- dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether amounts paid for certain truck dispatch services performed by petitioners are attributable to petitioners' wholly owned s_corporation or to petitioner julie ruckman and thus subject_to self-employment_tax whether petitioners are entitled to depreciation_deductions in the amount of dollar_figure for each of the years and and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for failing to report certain income in findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners robert g ruckman mr ruckman and julie ruckman mrs ruckman are husband and wife who resided in leivasy west virginia at the time their petition was filed 1respondent made determinations with respect to petitioners' wholly owned s_corporation robert ruckman inc at the shareholder level as provided for in sec_301_6241-1t c temporary proced admin regs fed reg date the parties have not disputed this aspect of the determination petitioners filed joint federal_income_tax returns for the years at issue petitioners formed robert ruckman inc ruckman inc as a west virginia corporation in and were each 50-percent shareholders during the years at issue mr ruckman served as president and mrs ruckman as secretary and treasurer during the years in issue ruckman inc operated a trucking business with a fleet of four to five trucks used for hauling freight for customers ruckman inc maintained an office in a spare room in petitioners' residence ruckman inc filed federal_income_tax returns on forms 1120s as an s_corporation for the years in issue mrs ruckman performed the office work for ruckman inc including keeping the books_and_records and other administrative duties such as securing appropriate permits for truck hauling although mr ruckman had initially driven trucks for ruckman inc he ceased doing so after a heart attack in and thereafter performed maintenance work for the company and various other duties as discussed below during the years at issue ruckman inc provided hauling services to bennett logging inc bennett logging a logging and trucking business run by gordon bennett since mr bennett also drove a truck for bennett logging and did not maintain an office he was unable to devote sufficient attention to the dispatching duties entailed in running a trucking business in petitioners' view at various times during either or petitioners and mr bennett discussed having petitioners perform the dispatch services that were required in the operation of the trucking business of bennett logging such dispatch services consisted of procuring loads to be hauled scheduling pickup and delivery assigning loads to particular trucks verifying delivery answering drivers' questions about truck mechanical problems giving drivers instructions regarding proper loading of unusual commodities arranging for required licensing for transit of trucks through various jurisdictions and similar administrative matters and billing dispatch services sometimes entailed on-site visits to customers but consisted primarily of office work involving paperwork and telephoning sometime between and petitioners began performing dispatch services for bennett logging and continued to do so during the years at issue mrs ruckman performed most but not all of the dispatch services mr ruckman fielded drivers' calls regarding mechanical problems and proper loading and made the on-site visits to customers that were required mrs ruckman generally did the remainder the ruckmans' two adult children also occasionally assisted during the years in issue as required by then-applicable interstate commerce commission regulations the contract between ruckman inc and bennett logging for hauling services was written there was no written_agreement with bennett logging regarding the dispatch services performed by petitioners for each of the years in issue bennett logging issued forms to ruckman inc for the amounts paid for hauling services with respect to the dispatch services performed by petitioners bennett logging issued forms to mrs ruckman personally covering the amounts paid for such services in each of the years in issue the checks for dispatch services were made out to mrs ruckman personally and were deposited into petitioners' personal bank account rather than the corporate bank account petitioners did not draw any salary or wages from ruckman inc during the years in issue the amounts that bennett logging paid with respect to dispatch services performed by petitioners totaled dollar_figure and dollar_figure in and respectively for and ruckman inc reported the respective amounts on its federal_income_tax returns forms 1120s with respect to petitioners reported the amounts paid_by bennett logging with respect to dispatch services they performed on schedules c and se of their joint_return form_1040 as mrs ruckman's net_earnings_from_self-employment as a dispatcher also with respect to happy trucking inc happy trucking a corporation owned by mr bennett and mr ruckman issued a form_1099 to ruckman inc for both dispatch and hauling services the dispatch services portion of the payments was dollar_figure which was deposited into petitioners' personal bank account petitioners conceded that neither ruckman inc nor petitioners reported the dollar_figure in payments for dispatch services from happy trucking on their federal_income_tax returns for mrs ruckman maintained both ruckman inc 's and petitioners' financial records during the years at issue she kept spreadsheets listing income and expenses on handwritten columnar pads for each of the years in issue mrs ruckman delivered the spreadsheets bank account information and forms to stanley adkins a certified_public_accountant in order for mr adkins to prepare federal_income_tax returns for petitioners and for ruckman inc mr ruckman relied on mrs ruckman to manage petitioners' and ruckman inc 's financial records and did not participate in these matters to any significant degree in date mrs ruckman was diagnosed with cancer and underwent surgery in that month and again in date mrs ruckman then commenced radiation and chemotherapy treatments in date the radiation treatments lasted through date and the chemotherapy through date these treatments required almost daily trips to roanoke virginia and prevented mrs ruckman from performing her regular work mr ruckman and petitioners' two adult children took over mrs ruckman's normal duties during the period of her cancer treatments in ruckman inc purchased a freightliner truck for dollar_figure and began to depreciate it over a 7-year period using the straight_line method in date the truck was involved in an accident and sustained substantial damage rendering it inoperable as a consequence of the damage to the truck ruckman inc initially received dollar_figure in insurance proceeds in and later an additional dollar_figure bringing the total received to dollar_figure in that year ruckman inc 's adjusted_basis in the truck at the close of the year preceding the year of the accident was dollar_figure petitioners considered the 2mr ruckman testified and petitioners on brief sought a finding of fact to which respondent did not object that ruckman inc initially received dollar_figure from its insurance_company and later an amount bringing the total settlement to dollar_figure as a result of the damage to the truck with respect to the time of receipt the record establishes that dollar_figure of the insurance proceeds was received in respondent so determined in the notice_of_deficiency and petitioners nowhere dispute it the record is not entirely clear as to when the additional dollar_figure in insurance proceeds which brought the total to dollar_figure was received petitioners' proposed finding of fact is that the insurance_company later settled for a total_payment of dollar_figure after initially paying dollar_figure given that the accident occurred in may of and the significance of the truck and the dollar amounts involved to ruckman inc 's business the likelihood is great that the remaining insurance proceeds were received before the end of more than months later we accordingly find in the absence of any further evidence that all insurance proceeds were received in 3respondent so determined in the notice_of_deficiency and petitioners have not disputed this figure truck to be repairable they kept the truck and title thereto intending to repair it but it was not repaired or further used after the accident the truck was not scrapped or used as a source for parts the truck was not transferred to a scrap account but instead kept on the depreciation schedule of ruckman inc which took depreciation expenses of dollar_figure in each of the years and with respect to the truck opinion dispatch income respondent determined that amounts paid_by bennett logging for dispatch services in and were incorrectly reported as income by ruckman inc for those years and instead were required to be reported on petitioners' returns as self- employment income of mrs ruckman subject_to self-employment_tax petitioners contend that these amounts were properly reported as ruckman inc 's income similarly respondent determined that dollar_figure paid_by happy trucking in for dispatch services was unreported and should have been reported on petitioners' returns as self-employment_income of mrs ruckman petitioners concede that dollar_figure in income was received but not reported in but contend that this amount should be reported as income of ruckman inc 4the parties appear to be in agreement that these amounts if income of ruckman inc would not be subject_to self- employment_tax under sec_1401 when passed through to petitioners cf ding v commissioner tcmemo_1997_435 on brief respondent argues that the facts of this case demonstrate that the payments from third parties for dispatch services were received by mrs ruckman as income from a separate business from that of ruckman inc and the payments are therefore attributable to her and subject_to the self-employment_tax imposed by sec_1401 as legal authority for his position respondent cites 337_us_733 suggesting that the assignment_of_income_doctrine is at issue in this case respondent further cites joseph 712_fsupp_143 e d wis affd per curiam 895_f2d_1196 7th cir and 918_f2d_90 9th cir for the proposition that we should determine the economic reality presented by the facts and circumstances of this case we do not believe that radtke and spicer provide a coherent theory for sustaining the deficiency determined with respect to self-employment taxes those cases involve the recharacterization of s_corporation dividends as wages subject_to employment_taxes imposed by sec_3111 and sec_3301 the notice_of_deficiency in the instant case does not seek to recharacterize dividends from ruckman inc as wages of mrs ruckman subject_to employment_taxes but instead proceeds on the quite different theory that mrs ruckman earned these amounts directly subjecting them to self-employment_tax and that petitioners' efforts to attribute such income to their wholly owned corporation are unavailing under the facts of this case petitioners cite no legal authority and argue that the issue in this case is entirely a question of fact they maintain that the dispatch services were performed pursuant to contracts which the service recipients had with ruckman inc not with mrs ruckman individually that mrs ruckman did not and could not perform all of the specific duties encompassed in providing dispatch services that both mr ruckman and mrs ruckman as well as their two adult children on occasion actually performed the dispatch services but only through and on behalf of ruckman inc using the corporation's facilities to do so we believe the parties' dispute requires us to decide whether ruckman inc or one or both of petitioners was the true_earner of the dispatch income we agree in part with respondent that the assignment_of_income doctrine6 is raised herein or more specifically the recurrent issue of determining the true_earner of income as between a corporation and its service-performing agent or shareholder in these circumstances because two important income_tax principles compete--namely income must be 5in their petition petitioners make the further assertion that for the years in issue they were not themselves engaged in business other than as employees of the corporation ruckman inc perhaps sensing some of the difficulties of that position petitioners on brief do not anywhere use the term employee to characterize their relationship with ruckman inc 6see eg 410_us_441 337_us_733 281_us_111 taxed to its true_earner commissioner v culbertson supra pincite 281_us_111 and a validly organized and operated corporation's existence must be recognized for tax purposes 319_us_436 --a determination of the true_earner requires a more refined inquiry than merely pointing to the actual performer of the services 78_tc_882 affd without published opinion 734_f2d_20 9th cir instead we must determine as between the corporation and its service-performing agent or shareholder who controls the earning of the income id pincite and cases cited therein a two-part test must be satisfied before the corporation rather than its service- performing agent or shareholder will be considered to control the earning of the income first the service provider must be the employee of the corporation whom the corporation has the right to direct and control in some meaningful sense second there must exist between the corporation and the service_recipient a contract or similar indicium recognizing the corporation's controlling position 88_tc_604 affd without published opinion 855_f2d_855 8th cir johnson v commissioner supra pincite see also 104_tc_140 on the basis of the evidence in this case we do not believe that petitioners can meet either component of the test first as to whether mrs ruckman or mr ruckman was an employee of ruckman inc whom the corporation had the right to direct and control in some meaningful sense we believe the available evidence overwhelmingly supports the conclusion that no employment relationship existed between ruckman inc and either petitioner insofar as the provision of dispatch services was concerned we note first that there was no written contract of employment between ruckman inc and either petitioner from which we might discern control and the available extrinsic evidence indicates that ruckman inc did not have control ruckman inc did not pay any salary or wages to either petitioner with respect to the dispatch services or otherwise payment for the dispatch services was made by checks payable to mrs ruckman personally and these checks were deposited into petitioners' personal banking account not the corporate account thus at no point did ruckman inc have custody or control of the remuneration for the dispatch services cf gordon v commissioner tcmemo_1993_10 checks issued to taxpayer 7we note that the focus of our analysis in 104_tc_140 was whether an employment relationship existed between the service provider taxpayer and the service_recipient on the theory that only a service provider who is an independent_contractor with respect to the service_recipient retains the right to grant control_over his services to an intermediate_entity id pincite in the instant case however it has not been argued nor do we believe there is any evidence to suggest that either petitioner was an employee of bennett logging or happy trucking the recipients of the dispatch services thus petitioners retained the capacity to grant control of their dispatch services to ruckman inc and our analysis concerns whether they did so under the two-part test personally and taxpayer's personal_use of proceeds support conclusion that taxpayer rather than his corporation was true_earner perhaps most telling although the dispatch payments from bennett logging were reported as income on ruckman inc 's returns in and the same payments were reported in on petitioners' joint_return as mrs ruckman's self-employment_income as a dispatcher petitioners have not asserted nor is there any evidence to suggest that there was any change in the contractual relationships among bennett logging petitioners or ruckman inc between and we believe the conclusion is inescapable that petitioners ignored the corporate existence of ruckman inc with respect to the earning of income from dispatch services for these same reasons we do not believe the evidence can support a finding that either petitioner acted as an agent of ruckman inc with respect to the earning of the dispatch income accordingly we conclude that ruckman inc did not have the right to direct and control either petitioner in any meaningful sense with respect to the dispatch income 8the other_payments received in for dispatch services from happy trucking were not reported on either petitioners' or ruckman inc 's return 9we note that as officers of ruckman inc petitioners may have been employees of the corporation pursuant to sec_3121 however the services they may have rendered in their capacity as officers are distinguishable from the dispatch services rendered to third parties with which we are here concerned see 57_f3d_752 9th cir revrul_82_83 1982_1_cb_151 as for the second prong of the test namely that there must exist between the corporation and the person using the services a contract or similar indicium recognizing the corporation's controlling position we believe the substantial weight of the evidence indicates that the service recipients bennett logging and happy trucking did not recognize ruckman inc as having a controlling position with respect to the dispatch services again there was no written contract for dispatch services between ruckman inc and either bennett logging or happy trucking bennett logging's checks for dispatch services were made out to mrs ruckman personally for the years at issue bennett logging issued forms to mrs ruckman personally with respect to the payments for dispatch services while in the same years it issued forms to ruckman inc with respect to payments for hauling services cf zadan v commissioner tcmemo_1993_85 forms issued to taxpayer personally support conclusion that taxpayer rather than his corporation was true_earner at trial the parties jointly stipulated a written_statement of gordon bennett as president of bennett logging in which he asserts that the administration of the trucking branch of bennett logging and subsequently of happy trucking which he further describes as consisting of the services that have been characterized herein as dispatch services was the responsibility of robert ruckman inc and that due to an error 1099's were issued to julie ruckman the statement is dated approximately month before the trial of this case although respondent did not pose a hearsay objection to the statement we nonetheless accord greater weight to the contemporaneous actions of bennett logging in which a distinction was maintained in the preparation of forms as between payments to ruckman inc for hauling services and payments to mrs ruckman personally for dispatch servicesdollar_figure happy trucking did issue a form_1099 to ruckman inc rather than mrs ruckman for dispatching services in although the happy trucking payments were not reported by either ruckman inc or petitioners to the extent that dispatch payments were reported in they were reported by petitioners on schedule c of their joint_return as the self-employment_income of mrs ruckman on balance we conclude that the manner in which the service recipients generally paid and for tax purposes accounted for the payments for dispatch services negates the proposition that they recognized ruckman inc 's controlling position with respect to earning income from the dispatch services petitioners argue that they always considered themselves to be conducting all business activities including the provision of dispatch services to third parties only through ruckman inc 10we note also that mr bennett's statement offers no explanation to account for the fact that bennett logging's checks for dispatch services were made out to mrs ruckman personally using ruckman inc 's facilitiesdollar_figure mrs ruckman testified that she did not consider it significant that payment checks and forms with respect to dispatch services were issued to her personally rather than to ruckman inc in particular because the payments were being reported as income of their corporation and passed through to them although petitioners may have some frustration with the formalities here the fact remains that the corporation--which is itself a mere legal fiction--never had even transitory control of the funds that petitioners would have us attribute to it moreover there are more than formalities at stake here by treating the payments for dispatch services as earned by their corporation which paid them no salaries petitioners treated income that was from their personal services as subject_to neither employment nor self-employment taxes on the basis of the evidence we conclude that the income from dispatch services is not attributable to ruckman inc respondent determined that the dispatch income was earned by mrs ruckman personally petitioners allege error because the dispatch services were not all rendered solely by mrs ruckman although we have found that mr ruckman performed a portion of the dispatch services we do not believe this fact demonstrate sec_11petitioners' argument that the dispatch services were performed using the corporation's facilities boils down to the claim that the corporation's office a spare room in their residence and the corporation's office equipment were used there is no evidence and we very much doubt that ruckman inc held title to petitioners' residence there is likewise no evidence of the ownership of the office equipment error in respondent's determination all checks for dispatch services were made out to mrs ruckman and all forms were issued to mrs ruckman except one for prepared by happy trucking moreover petitioners took the position on their return that the dispatch income was earned by mrs ruckman personally we thus conclude that mrs ruckman controlled the earning of the dispatch income that was paid_by bennett logging in and and by happy trucking in notwithstanding any assistance given her by mr ruckman or by the ruckmans' adult children finally respondent made a determination that the income determined to be attributable to mrs ruckman was subject_to the tax on self-employment_income under sec_1401 other than to claim that the dispatch income was attributable to ruckman inc petitioners have not addressed respondent's determination under sec_1401 we accordingly sustain it truck depreciation in the notice_of_deficiency respondent disallowed depreciation_deductions in the amount of dollar_figure for each of the years and that had been taken by ruckman inc with respect to the freightliner truck and instead determined that the corporation sustained a casualty_loss in the amount of dollar_figure in the year in which the truck was wrecked the casualty_loss was computed as the excess of ruckman inc 's adjusted_basis as of the close of the year preceding the year of the accident dollar_figure over what respondent determined to be the insurance proceeds dollar_figure petitioners contend that the disallowance of the depreciation_deductions was erroneous because there was no retirement of the asset within the meaning of sec_1 a - income_tax regs which defines retirement as the permanent withdrawal of depreciable_property from use in the trade_or_business petitioners argue that because ruckman inc continued to hold title to the truck and mr ruckman intended to repair it the truck was not permanently withdrawn from use as a result petitioners contend that ruckman inc was entitled to continue taking the same depreciation_deductions in and as had been taken in previous years without regard to the truck's wrecked condition or impliedly the insurance proceeds received we disagree ruckman inc 's adjusted_basis in the truck at the close of the year preceding the accident was dollar_figure as a consequence of the damage to the truck ruckman inc initially received dollar_figure in insurance proceeds in and later an additional dollar_figure bringing the total received to dollar_figure in that year given that ruckman inc received insurance proceeds of dollar_figure as compensation_for damage to a truck with an adjusted_basis of dollar_figure on which no repairs had been made or attempted either in the remaining months in or in we conclude that petitioners were not entitled to the depreciation_deductions they claimed for and rather receipt of the insurance proceeds without repair to the truck required ruckman inc to make a downward adjustment to its basis in the truck under sec_1016 indeed the insurance proceeds received by ruckman inc exceeded its basis in the truck which would preclude any casualty_loss as a result of the accident and would instead ordinarily produce taxable gain however because respondent has not sought to amend the pleadings to assert an increased deficiency we will sustain the determination that petitioners sustained a casualty_loss of dollar_figure in negligence respondent determined that petitioners were liable for an accuracy-related_penalty pursuant to sec_6662 on the basis of their failure to report dollar_figure in dispatch income for that was received from happy trucking and reported on a form_1099 issued to ruckman inc respondent argues that petitioners are liable for the accuracy-related_penalty under sec_6662 which imposes the penalty on the portion of an underpayment which is attributable to negligence or disregard of rules or regulations petitioners argue that the penalty should not apply because the omission from reported income which they concede occurred resulted from mrs ruckman's incapacitation due to illness negligence for these purposes includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 under the regulations negligence is strongly indicated where a taxpayer fails to include on an income_tax return an amount of income shown on an information_return sec_1_6662-3 income_tax regs however the accuracy-related_penalty will not be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 the determination of whether there was reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the taxpayer's mental and physical condition as well as sophistication with respect to the tax laws at the time the return was filed have been considered in determining whether the negligence_penalty should apply gray v commissioner tcmemo_1982_392 see also carnahan v commissioner tcmemo_1994_163 mentally incapacitated and disabled taxpayer was not liable for various additions to tax including negligence affd without published opinion 70_f3d_637 d c cir it was mrs ruckman who maintained the books and financial records for both ruckman inc and petitioners personally and who provided the information to and consulted with petitioners' accountant for purposes of his preparation of the tax returns of ruckman inc and petitioners mr ruckman testified credibly that he understood very little regarding petitioners' financial records or tax returns that he relied on mrs ruckman for these matters and that he has done so for some time the testimony of petitioners' accountant corroborates the foregoing in the only year in which an omission_of_income occurred mrs ruckman was diagnosed with cancer underwent surgery twice and commenced radiation and chemotherapy treatments that extended through date when the tax returns for ruckman inc and petitioners were completeddollar_figure with respect to this period and the failure to report the happy trucking dispatch income mrs ruckman testified that i didn't know for a couple of years really how much had gotten away from me because i didn't know that i wasn't capable of what i was trying to do as to mr ruckman we assess his responsibilities with respect to the omitted income in light of his established practice of relying on his wife for record keeping and the undoubted impact on him of having a spouse battling a life- threatening illness during the period in the circumstances of this case we conclude that petitioners acted in good_faith and had reasonable_cause in failing to report the income at issue accordingly we will not sustain respondent's determination of the accuracy-related_penalty under sec_6662 decision will be entered under rule 12the signature dates on ruckman inc 's tax_return and on petitioners' personal joint_return for that year indicate that both returns were signed in date
